DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 16 recite the limitation "the motor" in line 2.  There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The applied reference has a common inventor (Kim and Jang) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim(s) 1, 2, 4-8 and 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (10941031).
Regarding claim 1, the Jung et al. reference discloses a liquid ejecting apparatus (Fig. 1) comprising: a case (10); and a liquid ejector (20) at least partially protruding from the case and comprising: a rotator (220) disposed in the case; a first lifting cover (200) connected to the rotator and fixing a lifting gear; a second lifting cover (210) received in the first lifting cover (see Figs. 2 and 5); a lifting motor (250) connected to the second lifting cover and configured to engage with a gear assembly (260); a liquid ejection nozzle (240) disposed at an end of the second lifting cover and configured to eject liquid; and
a liquid ejection pipe (unlabeled; col. 4, lines 8 - 12) having (i) a first end disposed in the second lifting cover and connected to the liquid ejection nozzle and (ii) a second end opposite to the first end and disposed in the case, wherein the liquid ejection pipe extends through the rotator between the first end and the second end.  The liquid ejection pipe would extend through water outflow opening (2004) and the rotor (220) as seen in Figure 7.

Regarding claim 2, wherein the liquid ejection pipe is made of a flexible material.  The internal piping of the Jung et al. device would inherently be flexible in order to rotate and move vertically.

Regarding claim 4, wherein the first lifting cover (200) and the second lifting cover (210) are configured to rotate along with the rotator with respect to the case, and wherein the second lifting cover is configured to move with respect to the first lifting cover in a direction along a rotational axis of the rotator.  See column 4, lines 18 – 62.

Regarding claim 5, wherein the second lifting cover moves between a first position and a second position with respect to the first lifting cover, the second position being closer to a liquid receiving container that is placed relative to the liquid ejecting apparatus than the first position, wherein the liquid ejection pipe has at least a first portion configured to bend inside the rotator based on the second lifting cover being located in the first position, and wherein the first portion is straightened and moves along with the second lifting cover as the second lifting cover moves from the first position to the second position.  See Figure 12 showing the above configurations.

Regarding claim 6, wherein the liquid ejection pipe has at least a second portion configured to bend to become convex based on the second lifting cover being in the first position.  The liquid ejection pipe is inherently flexible and would bend as defined above.

Regarding claim 7, wherein the liquid ejection pipe has at least a third portion configured to bend inside the rotator based on the second lifting cover being located in a first rotational position relative to the case, and wherein the third portion is straightened and moves along with the second lifting cover as the second lifting cover rotates from the first rotational position to a second rotational position relative to the case. The liquid ejection pipe is inherently flexible and would bend as defined above.

Regarding claim 8, wherein the liquid ejection pipe has at least a fourth portion configured to bend along an inner circumferential surface of the rotator based on the second lifting cover being located in the first rotational position. The liquid ejection pipe is inherently flexible and would bend as defined above.


Regarding claim 11, wherein the gear assembly (260; Figs. 6 -8) comprises:
a gear bracket (2600) coupled to the second lifting cover (210); and a gear rotatably mounted (2609) at the gear bracket and engaged with the lifting gear (2608), wherein the gear rotates along the lifting gear based on operation of the lifting motor (250) so that the second lifting cover moves with respect to the first lifting cover.  See column 10, lines 30 – 36.

Regarding claim 12, wherein the first lifting cover further comprises: a guide rail (2008) spaced apart from the lifting gear (2006) and extending in a first direction, the guide rail including a plurality of seating recesses (2007, 2009) that are spaced apart in the first direction, and wherein the gear bracket comprises a guide rail projection (2003) configured to contact the guide rail and insert into the plurality of seating recesses as the gear bracket moves in the first direction.

Regarding claim 13, wherein the first lifting cover (200) comprises: a liquid ejection opening (2004) defined between the lifting gear (2006) and the guide rail (2008), and wherein the liquid ejection pipe is routed from an interior of the case through the liquid ejection opening and fluidly connected to the liquid ejection nozzle. See column 7, lines 37 – 43.

Regarding claim 14, wherein the lifting motor (250) comprises: a motor shaft (2500); and a motor gear (2502) engaged with the motor shaft, and wherein the gear assembly (260) comprises: a first gear (2606) engaged with the motor gear; a second gear (2607) coaxially disposed with the first gear; a third gear (2608) engaged with the second gear; and a fourth gear (2609) coaxially disposed with the third gear and engaged with the lifting gear. See Figure 8.

Regarding claim 15, wherein rotating shafts of the first gear (2606), the second gear (2607), the third gear (2608), and the fourth gear (2609) are located above the motor shaft (2500) of the motor (250) with respect to a direction in which the second lifting cover moves relative to the first lifting cover.  See Figure 8, which shows the above configuration.

Regarding clam 16, wherein the first lifting cover (200) has a first side (interior of cover 1000) and a second side (exterior of cover 1000) opposite to the first side with respect to the motor shaft of the motor, wherein the lifting gear (2006) is fixed at the first side of the first lifting cover, and wherein the rotating shafts of the first gear (2606), the second gear (2607), the third gear (2608), and the fourth gear (2609) are located at the first side in a staggered manner. See (260) in Figures 5, 6 and 8.

Regarding claim 17, wherein each of the first and second lifting covers (200, 210) has a convex shape extending away from the case, and wherein the lifting motor (250) is disposed in the second lifting cover (see Figure 8b) further away from the case than the first, second, third, and fourth gears (2606 – 2609), and the first, second, third, and fourth gears (2606 – 2609) are disposed closer to the case than the lifting gear (2006).

Regarding claim 18, wherein the liquid ejector further comprises: a liquid ejection top cover (230) extending from a top cover of the case and covering the first lifting cover, the top cover forming an upper surface of the case.

Regarding claim 19, further comprising: an input device (40) included in the liquid ejection top cover (230) and configured to receive an input of a predetermined command.

Regarding claim 20, wherein the input device (40) comprises a lifting input control (400), and wherein the liquid ejecting apparatus further comprises: a controller (90) configured to control the lifting motor (250) based on an input of the lifting input control to move the liquid ejection nozzle (240).  See col. 11, lines 4 – 10.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. in view of Park Jin Woo (KR101483529; herein after Park).
	Regarding claim 3, the Jung et al. reference discloses the invention substantially as claimed (discussed supra), but doesn’t disclose the liquid ejection pipe comprises: a first liquid ejection pipe configured to deliver liquid having a first temperature; and a second liquid ejection pipe configured to deliver at least one of liquid having a second temperature or purified liquid, the second temperature lower than the first temperature.  However, the Park reference discloses another water purifier having a vertically adjustable dispenser (100, see Figures 1-8f) having a first flexible liquid ejection pipe (5) and a second flexible liquid ejection pipe (6) that deliver water at different temperatures (The first cock 310 may be connected to the warm water tank 3 provided in the water purifier 1 by a connection pipe 5 as shown in FIGS. 1 and 2 so as to supply warm water to the user . The second cock 320 can be connected to the cold water tank 4 provided in the water purifier 1 by a connection pipe 6 as shown in FIG. 4 and 7, a flow path 313 and a discharge port 314 may be formed in the first cock 310 so that the warm water flows and is supplied to the user).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Jung et al. device to have flexible first and second liquid ejection pipes as, for example, taught by the Park reference in order to separately deliver hot and cold water.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. in view of Berger et al. (9352950).
Regarding claims 9 and 10, the Jung et al. reference discloses the invention substantially as claimed (discussed supra), but doesn’t disclose a T connector disposed in the rotator and having a first port, a second port, and a third port, wherein the first port is configured to fluidly connect to a cold liquid pipe, wherein the second port is opposite to the first port and configured to fluidly connect to a purified liquid pipe, and wherein the third port is disposed between the first port and the second port and configured to fluidly connect to an end of the liquid ejection pipe.  However, the Berger et al. reference discloses another vertically adjustable dispenser (110) includes a Tee joint (162) to direct water to both a heated water conduit (166) and a chilled water conduit (164).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Jung et al. device to have a T connector (as defined above) as, for example, taught by the Berger et al. reference in order to direct water from different sources to one outlet.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various dispensers similar to Applicant’s device, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753